Citation Nr: 1738847	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in September 2001 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran submitted a Notice of Disagreement with the September 2001 rating decision denying an increased rating for a lumbar spine disability.  

The Board denied this issue in July 2005; however, that decision was vacated and the appeal was remanded by the Court of Appeals for Veteran's Claims in January 2007.

In decisions in December 2010 and August 2012, the Board remanded the claim of entitlement to a total disability rating based on individual unemployability for further development. 

In August 2013, the Board denied the claim for an increased rating for a lumbar spine disability and a TDIU on a schedular basis.  The Board remanded the claim for consideration by the AOJ of a TDIU on an extraschedular basis.  The appeal was readjudicated and returned to the Board.

In September 2014, the Board remanded the issue on the title page for referral to VA's Director of Compensation Service for consideration of a total disability rating for compensation based on individual unemployability on an extraschedular basis.  

The Veteran presented testimony before a Veterans Law Judge (VLJ) in March 2003 via videoconference.  A copy of the transcript of the March 2003 hearing is of record and has been considered.  The VLJ who held the March 2003 hearing has since retired.  As per VA laws and regulations, the Veteran was offered another hearing in a July 2017 letter; he declined the opportunity to offer additional testimony in correspondence dated July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, evidence indicates that relevant Social Security Administration (SSA) records may exist that are not currently associated with the Veteran's claims file.  The SSA administrative law judge decisions of record dated September 2009 and April 2011 indicate that the Veteran was not considered disabled under SSA regulations.  In 2016, VA's Director of Compensation Service noted the lack of an SSA award to support of her findings that individual unemployability on an extraschedular basis was not warranted.  See Administrative review dated September 2016.  However, the Veteran's July 2017 correspondence included a U.S. Department of Education form dated August 2015 indicating that he is in receipt of SSA disability benefits.  These SSA records are directly relevant to the remaining issue and should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that VA treatment records from March 2014 should be obtained.  VA treatment records are constructively of record and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).				



	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure all outstanding VA treatment records.

2.  Request SSA provide a copy of the Veteran's relevant claims file documents, explaining the basis for the request, if necessary.  

As many attempts should be made as necessary to obtain these documents, to include requesting a specific negative response and information as to the ultimate disposition of the records if a negative response is provided.

3.  AFTER SSA records are received: Conduct appropriate development, to include referral of the claim to VA's Director of Compensation Service for consideration of a total disability rating based on individual unemployability on an extraschedular basis.

4.  After the development is completed, adjudicate the claim on an extraschedular basis.  If the benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



